TIJERINA, Justice,
dissenting.
I respectfully dissent. The movant for summary judgment has the burden of showing that there is no genuine issue of material fact and that it is entitled to judgment as a matter of law. Wilcox v. St. Mary’s University of San Antonio, 531 S.W.2d 589, 592-93 (Tex.1975); TEX.R. CIV.P. 166-A. In deciding whether or not there is a disputed material fact issue precluding summary judgment, “every reasonable inference must be indulged in favor of the non-movant and any doubt resolved in their favor.” Id. at 593.
There is no dispute that appellants as the children of Maria Guadalupe Cuevas, deceased and intestate, acquired a vested individual one-half interest in and to the family homestead upon her death.1 It is con*901ceded that Federico Cuevas relinquished and waived any rights that he had to reside in the family homestead for the rest of his natural life. See White v. Sparks, 118 S.W.2d 649, 651 (Tex.Civ.App.—Dallas 1938, no writ). Federico and his new wife Viola executed a warranty deed in their individual capacity conveying the property in question including appellant’s interest to appellee. Section 167 of the Probate Code provides in pertinent part as follows: “The qualified community administrator is not entitled to mortgage community property to secure debts incurred for his individual benefit, or otherwise to appropriate the community estate to his individual benefit; but he may transfer or encumber his individual interest in the community estate.” TEX.PROB.CODE ANN. § 167 (Vernon 1980). (Emphasis added.)
In my view there was a material issue as to whether Federico was a qualified community administrator. The affidavit filed in answer to the motion for summary judgment indicated that he also relinquished and waived any designated capacity as community administrator. In Beeman v. Jones, 102 S.W.2d 490, 491-92 (Tex.Civ.App.—Dallas 1937, no writ) the court held that a person contesting the right of surviving spouse to be appointed the administrator of the estate can show by acts, verbal statements and conduct of the surviving spouse that such right had been waived, and a refusal to admit evidence to establish a waiver was held reversible error. The record further reflects a genuine dispute as to the interest conveyed by the deed. See Dixon v. Shirley, 558 S.W.2d 112, 115 (Tex.Civ.App.—Corpus Christi 1977, writ ref’d n.r.e.); Shults v. Bartz, 431 S.W.2d 416, 419 (Tex.Civ.App.—Fort Worth 1968), sub nom, 464 S.W.2d 947 (Tex.Civ.App.1971). This is a suit in trespass to try title and the critical material fact issues include, the intention of the parties, a determination of how much land purchasers bought, a determination of negligence if the mortgage company did title research. Dixon v. Shirley, supra at 115-16. Thus it would appear that appellee failed to discharge its burden to establish the absence of genuine issues of material facts and thus summary judgment was not proper. I would sustain the assignment of error and reverse and remand for trial on the merits.

. Title to an estate vests in the heirs immediately upon the death of the decedent. There is never a time when title is not vested in someone. This rule of common law has been enacted into the TEX.PROB.CODE ANN. § 37 (Vernon 1980). Welder v. Hitchcock, 617 S.W.2d 294, 297 (Tex.Civ.App.—Corpus Christi 1981, writ ref’d n.r.e.).